FRANK B. HENDERSON, JR., Individually and as Executor of the Estate of Margie M. Henderson, Decedent, Plaintiff Below-Appellant,
v.
RASHIDA ANN CHILDS, YOUR KAR EXPRESS RENTALS, INC., and STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Defendants Below-Appellees.
No. 411, 2009
Supreme Court of Delaware.
Submitted: August 3, 2009.
Decided: August 7, 2009.
Before STEELE, Chief Justice, HOLLAND and RIDGELY, Justices.

ORDER
MYRON T. STEELE, Chief Justice
This 7th day of August 2009, it appears to the Court that: (1) The plaintiff-appellant, Frank B. Henderson, Jr., Individually and as Executor of the Estate of Margie M. Henderson, Decedent, has petitioned this Court, pursuant to Supreme Court Rule 42, to appeal from the Superior Court's June 30, 2009 interlocutory ruling, which granted the motion for summary judgment of the defendant-appellee, Your Kar Express Rentals, Inc.
(2) On July 30, 2009, the Superior Court refused to certify an interlocutory appeal to this Court pursuant to Rule 42 because, while the interlocutory order determines a substantial issue, it does not satisfy any of the criteria contained in Rule 42(b). Moreover, while the plaintiffs argue that the interlocutory order presents a question of first impression in Delaware, the Superior Court did no more than apply well-settled choice of law principles to the case.
(3) Applications for interlocutory review are addressed to the sound discretion of this Court and are granted only in exceptional circumstances.[1] We have examined the Superior Court's June 30, 2009 decision according to the criteria set forth in Rule 42. In the exercise of its discretion, this Court has concluded that such exceptional circumstances as would merit interlocutory review of the Superior Court's decision do not exist in this case.
NOW, THEREFORE, IT IS ORDERED that the within interlocutory appeal is REFUSED.
NOTES
[1]  Supr. Ct. R. 42(b).